﻿On behalf of Lebanon and on my own behalf, allow me at the outset, Sir, to associate myself with those delegations that have preceded me in congratulating you on your election to the presidency of the thirty-ninth session of the General Assembly. I am confident that your wisdom, wide experience and ability will enable you to conduct the work of this session with success.
46.	I wish also to express appreciation to your predecessor, Mr. Jorge Illueca, for the able manner in which he conducted the work of the thirty-eighth session. My own appreciation and that of my country also go to the Secretary-General for his laudable efforts and for his report on the work of the Organization.
47.	I welcome to the United Nations the newest Member, Brunei Darussalam; we wish its delegation all success in representing its country and defending its rights.
48.	Lebanon witnessed the founding of the United Nations and contributed to the elaboration of many of its principles and methods. It attaches paramount importance to the future of the Organization and to the need to secure its objectives and develop its machinery and institutions so that it may become the haven envisaged by the authors of the Charter of the United Nations and the framework in which the world can look towards a better future and permanent peace.
49.	The United Nations has acquired a universal character, but at present it finds itself threatened by less and less compliance with its resolutions; indeed, there is increasing defiance of those resolutions. My wounded country knows that, to the extent that the United Nations recovers its ability to solve world problems, so will Lebanon be able to recover its potential to solve its own problems. Hence, Lebanon attaches paramount importance to the process leading to the immediate implementation of the resolutions concerning Lebanon, particularly Security Council resolutions 508 (1982) and 509 (1982). Through that process, our confidence and world confidence in the Organization will be restored.
50.	Lebanon brings before the Assembly today its concerns and preoccupations because, to a large extent, they are an expression of so many of the concerns and preoccupations of today's world.
51.	The tragedies that have befallen our people have not prevented it from looking optimistically towards a better future. For the Lebanese optimism has never meant wishful thinking but has always been an expression of genuine possibilities and an effective will. The people of Lebanon, which has experienced the most difficult challenges and faced the worst attacks and acts of aggression, has never given in to despair or despondency and never considered its situation inevitable. Instead, the will of our people has crystallized in the restoration of our cohesion and unity among the various factions of the Lebanese people. This will has resulted in the Government of National Unity, over which I have the honour to preside.
52.	The Government of National Unity, which includes all the essential and effective forces in the Lebanese arena, came into existence after much suffering and labour, almost unparalleled in contemporary history. It has renewed hope in closing ranks to pursue the objectives it announced in its ministerial communique. These objectives are: security, liberation, political reform and reconstruction. Our Government is determined to deal with the root causes of past events and to reveal to the whole world the will for reform inherent in Lebanon, as were revealed the weaknesses of the past decade. Once our Government has restored confidence in the unity of our country as an essential path to ending conflicts and disputes, it will go on to tackle directly everyday problems with effectiveness and seriousness so that Lebanon's prolonged suffering may be brought to an end, thus leading the country to an oasis Of hope, safeguarding stability and gradually restoring normalcy.
53.	I am referring to the circumstances surrounding the emergence of the Government of National Unity because that Government has been entrusted not only with the tasks that any Government is usually entrusted with but, in addition to striving to maintain the unity of the Lebanese and restoring security and stability in Lebanon, it must also endeavour to secure conditions of stability, security and peace in the whole region.
54.	Hence, we are conscious of the historical responsibility that we have to bear at this particular juncture, in view of the fact that the tasks entrusted to our Government in the present circumstances affect the situation in the region and are affected by it as well. Therefore, while we are well aware of our energies and potentials, we are also well aware that those potentials have limitations. Consequently, we see that the realities of the Lebanese question are at one and the same time separate from and connected with the basic issues of the Arab-Israeli conflict.
55.	The Lebanese crisis is passing through a very delicate and crucial stage in its arduous course. Lebanon has started to overcome various contradictions which emerged violently a few years ago and to take measures necessary to secure the withdrawal of occupation forces from its territory. It is on the threshold of solving its problems by peaceful means. I find it imperative to focus in my statement on those positive developments, in view of their importance and of the fact that they have a direct bearing upon our destiny and upon the whole region.
56.	The immediate priority goals for our Government are: security, liberation, political reform and reconstruction. Obviously, these goals have to be attained as soon as possible, by the most peaceful means and with the assistance of the United Nations.
57.	With regard to security, the Government has already drawn up and completed a comprehensive security plan that has led to the extension of the territory under the control of the State. It succeeded quickly in unifying the capital, Beirut, without bloodshed. It has also put heavy weapons under control and forbidden people who are carrying weapons to take to the streets. The Lebanese army and internal security forces have taken on the responsibility of maintaining security in Beirut. Both the harbour and the airport in Beirut have been reopened. The Government is striving to implement the next stage of its security plan, which is aimed at opening the international routes, consolidating security and stabilizing the economy.
58.	There is no doubt that a new awareness has started to govern the political conduct of the Lebanese and to guide them in their practices. This awareness has been forged by successive disasters and pain. The Lebanese have come to realize that they have to face their accumulating problems by themselves and that the responsibility of saving their country and restoring peace and stability is, in the first place, that of the country's people and leaders. They have already embarked upon the course designed to overcome their country's plight and have succeeded in laying the solid and practical foundations that should enable them to establish a new social, political and legal infrastructure on the basis of which they can live and work in the future. However, their patient efforts are still obstructed by extraneous elements beyond their will and control. Undoubtedly, the continued Israeli occupation of Lebanese territories is the most prominent and dangerous of those elements.
59.	I turn now to the question of liberation. The continued Israeli occupation of part of my country is of a unique and tragic nature that transcends the magnitude of any regional or border dispute experienced by the Middle East for decades.
60.	The magnitude of the invasion to which a small country like Lebanon has been subjected, its disastrous effects on innocent civilians, the massive destruction that has struck the whole country have made of this invasion a very serious and violent phenomenon that has to be tackled separately and brought to an end as soon as possible.
61.	The continued Israeli occupation of parts of my country threatens its existence and jeopardizes the possibility of restoring its unity and cohesion in the foreseeable future, because Israel is occupying one third of Lebanon and directly controlling one fourth of its population.
62.	The question, then, is not one of borders that have to be drawn or posts that have to be controlled. If that were the case, it would be easier to reach an understanding, because the legal background is clear and the principles and texts that confirm the rights of Lebanon in all these fields are available. What is at stake now is the future and existence of an independent State that is a Member of the United Nations, indeed, one of its founders. A country threatened by division and the fragmentation of one of its parts remains under occupation. Therefore, and in order to find the means to eliminate the consequences of the occupation in my country—an occupation that has claimed thousands of lives and caused enormous damage, displacement and agony—I find it necessary to put before the Organization the basic principles of my Government's policy on this vital matter.
63.	First, Lebanon is determined to regain control over all its occupied territories within a limited time. It considers that total Israeli withdrawal beyond internationally recognized boundaries is urgently necessary and has absolute priority.
64.	Secondly, the people and the leadership of Lebanon fully realize that the continuance of the occupation of a large part of their country by Israel jeopardizes their very existence. They agree on the need for the State to use all the means available and make every possible effort to end that occupation. Those that focus on certain alleged differences and on the failure of some people to contribute to the task of liberation that must be carried out by them show a tragic ignorance of the realities of the present political situation in Lebanon and of the unswerving determination of the whole Lebanese nation, of all factions, to regain its rights and reunify its homeland.
65.	Thirdly, the Israeli practices in southern Lebanon constitute a daily violation of most of the principles of the United Nations and the provisions of international conventions which Israel claims to respect. The population of the occupied territories is being subjected to every form of oppression and persecution. This has been verified by several impartial bodies and dealt with in detail in clear and precise reports of organizations whose credibility cannot be questioned. Those practices have also been the subject of numerous complaints submitted by Lebanon as official documents of the General Assembly. The latest of these complaints was that submitted to the Security Council—a complaint whose fate is only too well known to all. The suffering is still continuing in physical, moral, economic and military forms that affect the daily lives of our citizens. Hundreds of innocent people are still in detention camps, held without charge, endlessly awaiting trial. Measures aimed at isolating the occupied territories from the rest of the homeland have become so severe and arbitrary that the members of a family must wait for long weeks before they receive a permit enabling them to pass through the narrow gates which the occupation forces condescend to open every now and then. The process of destroying the economy of the south is in full swing and includes the well-known projects for exploiting the waters and other resources of that part of the country. All these inhuman practices are a flagrant violation of the provisions of the Geneva Convention relative to the Protection of Civilian Persons in Time of War, of 12 August 1949. Lebanon, while awaiting the total withdrawal, calls once again upon all States members of the Security Council to review its complaint in this context in a spirit of justice and right and to make it possible for the Council to take effective measures aimed at putting an end to all those practices.
66.	It was natural that these excesses should lead to the formation of a national movement of armed resistance against the occupation. That resistance is irrefutable proof of the vitality and dignity of the Lebanese people. It is an expression of their determination to regain their rights, sovereignty and freedom. Lebanon is proud of this resistance; it sees in it a pure, shining reflection of the faith of the Lebanese people in their homeland, and the exercise of a legitimate right recognized and achieved by all States and peoples throughout history that have been subjected to occupation and invasion.
67.	The attempt to depict Lebanon as a centre of terrorism is a distortion of the facts; it is a way of maintaining the occupation, domination, and interference. Such reasoning is rejected both in form and in content.
68.	Lebanon is suffering from acts of atrocity as widespread as the atrocity of occupation, which leads to oppression and the denial of rights. Israel's occupation of the south, western Bekaa and Rachaya and the continuous inhuman practices accompanying that occupation carry with them the seeds of instability and violence. We undoubtedly have to differentiate between the legitimate, heroic resistance in the south and the individual actions of those who, as individuals, resort to violence as an expression of their despair. Surely, resistance is the noblest means of opposing occupation. As for the retaliatory measures, they are but private, suicidal actions taken for personal reasons; they happen in every society, including that of Israel itself.
69.	The whole world should know that independent Lebanon is the master of its decisions. Those who challenge this fact are also those who attack its sovereignty and whose aim is to compromise its unity.
70.	Sovereign Lebanon's relations with its Arab brothers have always been and will continue to be the central point on the wider spectrum of its relations with the world as a whole. These relations, besides being historical, cultural and traditional, are also connected with our destiny—to the extent that that word has any meaning.
71.	If these relations are the distinctive mark of our relations with all the Arabs, what would one expect our relations to be like with a sister country and a neighbour, Syria with whom we have distinctive ties uniting us in all fields?
72.	Such is the situation of sovereign Lebanon, which belongs to its Arab environment, and such is the nature of the reciprocal responsibilities between it and all the other Arab States.
73.	Fourthly, Lebanon considers that the General Armistice Agreement concluded between Lebanon and Israel on 23 March 1949, and endorsed by the Security Council in its resolution 73 (1949) of 11 August 1949, is the legal basis for Israeli-Lebanese relations. Israel's claim that this Agreement is no longer in force as a consequence of the Arab-Israeli war of 1967 is false. As the United Nations is well aware, in 1967 Lebanon did not take part in the hostilities against Israel, nor did it declare war against Israel. The Armistice Agreement has remained in force, and in compliance with it, there were meetings of military personnel long after 1967, which confirms the fact that it still remains in force. The Lebanese Government considers that the Armistice Agreement has a permanent character and that it will remain in force until it is officially and explicitly amended by the two signatories under the supervision of the United Nations.
74.	Fifthly, Lebanon considers that Security Council resolutions 508 (1982) and 509 (1982) constitute the sound legal basis for the process of Israeli withdrawal from Lebanese territories. It is noteworthy that those two resolutions provide for immediate and unconditional withdrawal. Israel, as a Member of the United Nations, must implement those two resolutions and must cease to ignore them. The international community—especially the Security Council and its members—assumes a heavy responsibility towards the people of Lebanon and the inhabitants of the south, western Bekaa and Rachaya and must take the necessary practical steps to put an end to Israel's disregard of those resolutions.
75.	Sixthly, the Lebanese Government is willing to take all the military and administrative measures necessary to ensure the safety of the population in southern Lebanon. It has prepared an integrated plan for the deployment of the army at the border areas in the wake of the withdrawal of Israeli forces. Lebanon welcomes any mediation effort or assistance, whatever the source, with a view to reaching an agreement on the security arrangements to be implemented in the south.
76.	Seventhly, Lebanon regards the role of the international forces in the south as central and of paramount importance in supporting the Lebanese army upon the withdrawal of the Israeli forces. Their contribution in this respect is indispensable during the first phases of the Lebanese army's deployment. Therefore, Lebanon calls for measures to support those forces by increasing their number, widening the area of their deployment and reinforcing their effectiveness—in other words, to enable the Lebanese State to re-establish its legitimate authority over those territories extending to the internationally recognized borders.
77.	I wish to refer here to the relevant proposals of the Secretary-General, as contained in his report of 9 April 1984, since they form a solid basis for formulating an integrated programme to support those forces, which have played an effective and positive role. Those units have performed their task in very difficult conditions and with limited capacity. Lebanon wishes to pay a tribute to UNIFIL, hoping that it will persevere in the performance of its noble task. It reaffirms its gratitude to the Governments that have contributed and are still contributing to those forces, despite the difficulties they face.
78.	While we reaffirm our commitment to assign to those forces an appropriate role, we state our willingness to define the new tasks that will enable them to shoulder greater responsibilities, whether at the border or inside the camps, even in monitoring the withdrawal and helping the Lebanese army to extend its authority to all the occupied territories.
79.	Eighthly, Lebanon is prepared to contribute to any political initiative designed to resolve the whole Arab-Israeli conflict. It subscribes to the proposal to convene an international peace conference on the Middle East, pursuant to General Assembly resolution 38/58 C. However, Lebanon maintains that its cause requires immediate and separate consideration because of its urgency and the highly destructive impact it has on Lebanon's political and social fabric.
80.	Ninthly, any security arrangements must respect Lebanon's sovereignty and its rights. They should confirm its solid constituent elements as a sovereign State with inviolable rights and frontiers. Proceeding from this premise, Lebanon will not accept the presence of any military force on the territory of south Lebanon except the forces of the Lebanese army under the legitimate Lebanese authority. Israel's pretext that it does not trust the legitimate Lebanese army and its reliance on illegitimate forces for the maintenance of security there are refutable. If those small groups have proved ineffectual even under the Israeli occupation, what would the situation be if they remained alone to confront the genuine national wrath that is on the increase?
81.	Loyalty to Lebanon must take the form of loyalty to the State of Lebanon. The Lebanese leaders and people alike will not recognize any other allegiance. Lebanon considers that the only military force that is entitled to join it in the maintenance of security at the border areas is the international force whose role, activity and deployment are governed by clear and detailed international agreements and resolutions that have a time-limit, with the explicit agreement of Lebanon.
82.	On the whole, Lebanon considers that any security agreement to be concluded must of necessity confirm the principle of respect for Lebanon's sovereignty and frontiers. If Israel cannot tolerate the violation of its borders and territorial integrity, Lebanon, which has suffered from the violation of its sovereignty, is equally concerned over the inviolability of its territory and its sovereignty.
83.	I have attempted here to explain the position of the Lebanese Government vis-a-vis the issue of Israel's occupation of a part of the territory of Lebanon and its refusal to withdraw despite its repeated declarations in this respect. I am confident that stressing the principles to be respected will render the negotiating process easier and more effective. We are awaiting the results of the ongoing endeavours, whether on the part of the Secretary- General or of the United States or other friendly countries, and we call upon them to make all possible efforts so that Lebanon may find a way out of its present ordeal.
84.	I have already referred to the new spirit inspiring the Lebanese people in their efforts to resolve their problems by themselves. In the meantime, we appreciate the assistance rendered by our numerous friends, who have extended help and counsel as well as moral support in the most difficult circumstances. However, the Lebanese people realize that the difficulties they face in certain areas make it incumbent upon them to appeal to those friends to continue their assistance and intensify their efforts, particularly as concerns economic assistance.
85.	All these years of crisis have caused a great deal of destruction and weakened the economy in both the public and private sectors. These years were severely detrimental to the infrastructure, which was the fruit of hard work throughout the last decade. Preliminary estimates indicate that the damage exceeds $20 billion, a matter which makes reconstruction an enormous process far exceeding the modest resources of Lebanon at the present time.
86.	The Lebanese Government and its competent organs have drawn up many projects, some of which have already been launched according to their priorities. The high priority given to reconstruction and rehabilitation on the part of the Government of National Unity is due to our conviction that such reconstruction is not to be achieved after security has been maintained; rather, it is a tool for maintaining security. If it is acknowledged that security has precedence over reconstruction, then the turning- point that now confronts Lebanon makes it imperative for Lebanon to regard reconstruction as a means for ensuring security. To invest in reconstruction will create confidence in the future success of the security scheme and will lend impetus and vitality to it.
87.	The reconstruction policy that we pursue aims essentially at lifting Lebanon from its tragic situation and turning it into a dynamic workshop of building and reconstruction.
88.	This is in fact a large-scale process that requires the assistance of all friendly countries, international organizations and specialized agencies that appreciate the difficulties facing Lebanon and are willing to help it overcome its ordeal so that reconstruction takes the place of destruction. While Lebanon expresses its thanks to those countries and organizations, it appeals to them to take part in the enormous efforts required for this process in the near future. Lebanon is quite confident that its Arab brethren will set an example for other countries.
89.	We have so far attempted to give an outline of the policies we pursue, as well as our national and international commitments. We strive to ensure that these commitments will conform to the provisions of international legitimacy and to the resolutions and the Charter of the United Nations. Indeed, Lebanon's desire is to see that the United Nations remains the focus of serious attention and that its organs are reinforced. This would be conducive to greater objectivity and deeper understanding in relations among States as well as to a stronger resolve to face problems and overcome persistent or potential crises.
90.	Lebanon has always been a meeting-point of intellectual and cultural interaction. Therefore, Lebanon has always been at the forefront, playing an effective role throughout contemporary history; this role should be resumed, especially in view of its sufferings throughout the last decade, which make it recognize that violence breeds violence and that man can ensure his rights through dialogue but wastes them through violence. The Lebanese people have endured untold sufferings. As a result, it has become more determined today than ever before to overcome the crisis which has placed such a drain on its energies. It has come to the conclusion that diversity enriches its national unity, provides a creative impetus and must never be allowed to lead to dismemberment.
91.	It has never occurred to us to abandon our hope that Lebanon will recover its strength and resume its mission, even in the dimmest of conditions. We have never lost sight of the light at the end of the tunnel. Thus, the glimmer of hope has become a reality and our vision has become truth. This has always been and will always be the goal of Lebanon. We have inherited Lebanon as a haven of freedom for humanity. This is our cherished legacy to be handed over to succeeding generations.
92.	At the close of my statement, I wish to appeal to you because of the heavy responsibilities you bear and because you are the source of hope for all the oppressed in this world: do not disappoint the hopes of those peoples. Lebanon is the testing-ground and will witness what you do. May God give you success.
